Title: To George Washington from Henry Knox, 3 December 1794
From: Knox, Henry
To: Washington, George


        
          Sir,
          Department of War December 3d 1794
        
        In examining General Wilkinsons papers in order to answer them, I find a letter written by him on the 30 June and received during my absence on the 23 of Augt—It contains matter of such serious import as requires to be submitted to your consideration and some order taken thereon—It ought to have been submitted by Major Stagg during my absence. I submit also my last letter to him. I have the honor to be with perfect respect Your obedient servant
        
          H. Knox
        
      